In an action to recover damages for injury to property, plaintiff appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Kings County, entered March 13, 1962 after a jury trial, as dismissed the complaint against both defendants, at the close of plaintiff’s case, for failure of proof. Judgment, insofar as appealed from, reversed on the law, and a new trial granted, with costs to plaintiff to abide the event. Plaintiff, an ice-cream manufacturer, brought this action to recover damages allegedly sustained as a result of the improper utilization, in its plant, of a noxious roofing material which contaminated plaintiff’s own product. Defendant Banner Roofing Co., Inc., applied the roofing material which was manufactured by the defendant Allied Chemical Corporation. Upon this record, it is our opinion that jury questions were presented: (1) as to the defendant Banner’s alleged failure to perform its job in a workmanlike manner; (2) as to its alleged breach of its warranty that the material applied in plaintiff’s plant was proper and suitable for its intended use; (3) as to defendant Allied’s alleged negligent misrepresentation that its product was fit for use in plaintiff’s plant; and .(4) as to its alleged breach of its warranty of fitness for use (Personal Property Law, § 96, stibd. 1). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.